DETAILED ACTION

Claims status
In response to the application/amendment filed on 06/01/2022, claims 1-2, 4-12, and 14-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-2, 4-12, and 14-20 are found to be allowable. Claims 1-2, 4-12, and 14-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A channel and signal transmission method, performed by a communication device at a receiving end, comprising: in a case that at least two data transmission resources are received by the communication device at the receiving end, receiving the data transmission resources, according to at least one of quasi-colocation (QCL) information of the data transmission resources and a preset rule, wherein a data transmission resource comprises at least one of a signal and a channel; wherein the QCL information comprises QCL information of type D, and the method further comprises: determining whether the at least two data transmission resources are capable of being multiplexed to be transmitted in a same symbol; in a case that the at least two data transmission resources are capable of being multiplexed to be transmitted in the same symbol, determining the QCL information of the data transmission resources, and receiving the corresponding data transmission resource on the same symbol through the determined QCL information; and in a case that the at least two data transmission resources are not capable of being multiplexed to be transmitted in the same symbol, receiving the corresponding data transmission resource using respective QCL information of the at least two data transmission resources, or determining priorities of the at least two data transmission resources and receiving the data transmission resource with a highest priority.”
 in combination with other claim limitations as specified in claims 1-2, 4-12, and 14-20.
With respect to claim 1, the closest prior art Chen teaches the method for receiving first and second set of configurations that is defined based on the QCL indication, and it further teaches analyzing the preset rule and configuring resource sets that are configured with common reference signal configuration. Neither Chen nor any other prior art teaches wherein the QCL information comprises QCL information of type D, and the method further comprises: determining whether the at least two data transmission resources are capable of being multiplexed to be transmitted in a same symbol; in a case that the at least two data transmission resources are capable of being multiplexed to be transmitted in the same symbol, determining the QCL information of the data transmission resources, and receiving the corresponding data transmission resource on the same symbol through the determined QCL information; and in a case that the at least two data transmission resources are not capable of being multiplexed to be transmitted in the same symbol, receiving the corresponding data transmission resource using respective QCL information of the at least two data transmission resources, or determining priorities of the at least two data transmission resources and receiving the data transmission resource with a highest priority.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-2, 4-12, and 14-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416